Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 17, 23-26, 30-31 and 36 are rejected under 35 U.S.C. 102(e) as being anticipated by over Park et al (US Pub. No. 2010/0002590 A1).

Regarding claim 1, Park discloses “ configuring the device with a data size limit for transmitting on the uplink portion of the CCCH” (see Park ¶ 0044; RACH (Random Access Channel) for transmitting an initial control message and an UL-SCH (Uplink-Shared Channel) for transmitting user traffic or control messages; NOTE; CCCH is a bidirectional channel and the uplink portion of the channel can be up link channel including RACH or UL-SCH); ¶ 0099; limited amount of data is being transmitted), “receiving, at the base station, a first message from the device on the uplink portion of the CCCH without a data connection establishment between the device and the base station, wherein the first message includes user traffic data and an identifier” (see Park ¶ 0044; RACH (Random Access Channel) for transmitting an initial control message and an UL-SCH (Uplink-Shared Channel) for transmitting user traffic or control messages).    

Regarding claim 23, claim 17 is incorporated as stated above.  In addition, Park further discloses “wherein prior to receiving the first message, the method further comprises: sending, by the base station, a notification of random access channel (RACH) resources to be used for an initial transmission by the device”; (see Park ¶ 0044).

Regarding claim 24, claim 23 is incorporated as stated above.  In addition, Park further discloses “wherein the RACH resources are to be used when a data size for the initial transmission does not exceed the data size limit for transmitting on the uplink portion of the CCCH”; (see Park ¶ 0044, ¶ 0098).

Regarding claim 25, claim 23 is incorporated as stated above.  In addition, Park further discloses “wherein the notification includes parameters defining the RACH resources for the initial transmission.”; (see Park ¶ 0044, ¶ 0060).

Regarding claim 26, claim 23 is incorporated as stated above.  In addition, Park further discloses “wherein the RACH resources include secondary RACH resources, and wherein primary RACH resources are provided by the base station for receipt of access request messages from devices requesting assignment of a channel resource, and when a timing advance is unknown, access request messages for an assignment of a channel resource for a subsequent transmission of data are transmitted by using the primary RACH resources instead of the secondary RACH resources”; (see Park ¶ 0044, ¶ 0060, ¶ 0098).

Regarding claim 30, claim 17 is incorporated as stated above.  In addition, Park further discloses “wherein the first message further comprises at least one of information about a requested data channel, information about capabilities of the device, or information identifying the device other than a shortened identifier”; (see Park ¶ 0044, ¶ 0060, ¶ 0098).

Claim 31 is the base station claim corresponding to the method claim 17 that has been rejected above.  Applicant attention is directed to the rejection of claim 17.  Claim 31 is rejected under the same rational as claim 17.

Claim 36 is the Non-transitory computer readable medium claim corresponding to the method claim 17 that has been rejected above.  Applicant attention is directed to the rejection of claim 17.  Claim 36 is rejected under the same rational as claim 17.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 18 – 20, 22, and 32 - 34 are rejected under 35 USC 103(a) as being unpatentable over Park et al (US Pub. No. 2010/0002590 A1) in view of Higuchi et al (US Pub. NO. 2004/0184440 A1).

Most of the limitations of claim 18 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 17 above.  Park does not appear to explicitly disclose sending, in response to a request from an upper level layer of the device, the user traffic data included in the first message to a network destination different from the base station.  However, Higuchi discloses sending, in response to a request from an upper level layer of the device, the user traffic data included in the first message to a network destination different from the base station; (See Higuchi figures 14 – 18 and ¶ 0106 – ¶ 0109. ¶ 0111, ¶ 0113 and ¶ 0114).  Park and Higuchi are analogous art because they both are related to “Communication System”.  At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Park and Higuchi before him or her, to modify the invention of Park to transmit a destination network data.  The suggestion for doing so would have been to enable the system to identify the destination network.

Regarding claim 19, claim 18 is incorporated as stated above.  In addition, the combination of Wang, Kodikara and Higuchi further discloses “wherein the first message further comprises the network destination”; (See Higuchi figures 14 – 18 and ¶ 0106 – ¶ 0109. ¶ 0111, ¶ 0113 and ¶ 0114)

Regarding claim 20, claim 19 is incorporated as stated above.  In addition, the combination of Park and Higuchi further discloses “wherein the method further comprises: associating additional information with the user traffic data for forwarding to the network destination”; (See Higuchi figures 14 – 18 and ¶ 0106 – ¶ 0109. ¶ 0111, ¶ 0113 and ¶ 0114). 

Regarding claim 22, claim 17 is incorporated as stated above.  In addition, the combination of Park and Higuchi further discloses “associating the user traffic data received in the first message with a network destination address based on an identity of the device; and forwarding the user traffic data with the network destination address and the identity of the device to the network destination”; (Higuchi ¶ 0109, ¶ 0113. ¶ 0116, ¶ 0133; Comparing received destination network with an associated identifier).  Park and Higuchi are analogous art because they both are related to “Communication System”.  At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Park and Higuchi before him or her, to modify the invention of Park to compare received destination network with an associated identifier.  The suggestion for doing so would have been to enable the system to make sure of the identification of the destination network.

Claims 32 - 34 are the base station claim corresponding to the method claim 18 - 22 that has been rejected above.  Applicant attention is directed to the rejection of claim 18-22.  Claims 32 - 34 are rejected under the same rational as claim 18-22.



Claims 21, 28, 29 and 35 are rejected under 35 USC 103(a) as being unpatentable over Park et al (US Pub. No. 2010/0002590 A1) in view of Zhou et al (us Pub. NO. 2007/0136279 A1)


Most of the limitations of claim 21 have been noted in the rejection of claim 17.  Applicant’s attention is directed to the rejection of claim 17 above.  Park does not appear to explicitly disclose wherein the identifier is a shortened identifier. However, Zhou discloses wherein the identifier is a shortened identifier; (See Zhou ¶ 0003, ¶ 0010 and ¶ 0029).  At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Park and Zhou before him or her, to modify the invention of Park to use shortened identifier.  The suggestion for doing so would have been because resource identifiers can become rather large, and sometimes too large to include in certain types of data elements (¶ 0002).

Most of the limitations of claim 28 have been noted in the rejection of claim 17.  Applicant’s attention is directed to the rejection of claim 17 above.  Park does not appear to explicitly disclose wherein prior to receiving the first message, the method further comprises: receiving a shortened identifier from the device, wherein the shortened identifier is determined by the device. However, Zhou discloses wherein prior to receiving the first message, the method further comprises: receiving a shortened identifier from the device, wherein the shortened identifier is determined by the device; (See Zhou ¶ 0003, ¶ 0010 and ¶ 0029).  At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Park and Zhou before him or her, to modify the invention of Park to use shortened identifier.  The suggestion for doing so would have been because resource identifiers can become rather large, and sometimes too large to include in certain types of data elements (¶ 0002).

Regarding claim 29, claim 28 is incorporated as stated above.  In addition, the combination of Pak and Zhou further discloses “wherein the identifier comprises an international mobile subscriber identity (IMSI), a temporary logical link identifier (TLLI) identifier, or a temporary mobile subscriber identity (TMSI) of the device”; (Zhou ¶ 0084 - ¶ 0086).

Claim 35 is the base station claim corresponding to the method claim 21 that has been rejected above.  Applicant attention is directed to the rejection of claim 21.  Claim 35 is rejected under the same rational as claim 21.



Claims 27 are rejected under 35 USC 103(a) as being unpatentable over Park et al (US Pub. No. 2010/0002590 A1) in view of Wane et al (US Pub. No. 2007/0149206 A1). 

Most of the limitations of claim 27 have been noted in the rejection of claim 26.  Applicant’s attention is directed to the rejection of claim 26 above.  Park does not appear to explicitly disclose wherein the secondary RACH resources are used when the timing advance is known. However, Wan discloses wherein the secondary RACH resources are used when the timing advance is known; (see Wan ¶ 0044; RACH (Random Access Channel) for transmitting an initial control message and an UL-SCH (Uplink-Shared Channel) for transmitting user traffic or control messages; NOTE; CCCH is a bidirectional channel and the uplink portion of the channel can be up link channel including RACH or UL-SCH); ¶ 0099; limited amount of data is being transmitted).  At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Park and Wan before him or her, to modify the invention of Park to use timing advance.  The suggestion for doing so would have been to improve the efficiency of the system.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHALED M KASSIM/Primary Examiner, Art Unit 2468